Title: To James Madison from Tobias Lear, 9 September 1801
From: Lear, Tobias
To: Madison, James


					
						No. 10
						Sir,
						Cape François, Septr. 9th: 1801
					
					I had the honor of writing to you on the 30th. 

ultimo, by the Schooner Talbot, via Baltimore, and enclosed a 

Copy of a letter which I had received from Citizen Roume, the 

late Agent of France in this Island, requesting me to go to the 

Governor and make a demand of his Official Papers and 

Documents, that he might take them with him to France; and 

in case of a refusal to deliver them, to make a note of the 

circumstance, for his justification when he should arrive in 

France.
					In my answer to him, I declined complying with his 

request, upon the ground of my being a public Officer from a 

Neutral Country, and therefore ought not to interfere with, or 

interest myself in any disputes which might exist between 

himself and the present Government here, adding, that the 

Interest of France could not be promoted by my becoming 

obnoxious to the powers here, by any act which my public 

duty did not impose upon me.  I understood that he readily 

acquiesed in this opinion, and I heard no more of the matter. 

 He has since sailed for New York in the Brig Georgia Packet.  

As I wished to render him any personal service in my power, I 

obtained for him, from the Government here, a passport under 

a name different from his own, in order that if met by a british 

Cruizer he might not be known as the late Agent, as the British 

have a strong enmity to him.
					This will be handed to you by M. Nogérée, one of the 

Central Assembly who formed the Constitution, and is now 

sent to France by the Governor on public business.  He visits 

M. Pichon, which will lead him to the City of Washington, and I 

have taken the liberty to commit this letter to his charge.  He 

has a wife and family in Baltimore, where he resided some 

time.  He is said to be an amiable and good man.  He 

possesses large property in this Island, and has  it  in 

his  power to give a true account of the state of things 

here.
					Nothing new has occurred since my last.  The 

Governor is on a visit to the Spanish part of the Island, and is 

expected back here in about 3 weeks.  Two English Ships have 

been cruizing off this harbour for 4 or 5 weeks past.  They 

examine the papers &c. of the Am. Vessels; but treat them 

very civilly, so far as I have been informed.  What their object 

is in crizing here I cannot learn.  They can have no 

expectation of making capture of French Merchantmen, for 

none come here, or at least very rarely—and there are no Fr. 

Ships of War on this Station.
					I enclose the Copy of a letter from the Governor to 

the Municipality of the Cape, directing them to visit Citizen 

Roume: also a Gazette contg. an address of the Govr. to the 

Central Assembly and their answer.  The organic Laws, are 

not yet allowed to be made public, or I should forward a copy. 

 Things of this kind may sometimes be had before they are 

allowed to be published; but to obtain them costs a few Joes, 

and I am sure my Government would not be willing to 

reimburse expenditures of this kind, unless the object should 

be important to them.  With sentiments of high respect and 

sincere attachment I have the honor to be Sir, Your most 

Obedt. Servt.
					
						Tobias Lear
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
